DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/06/2021, with respect to the rejection(s) of claim(s) 1-20 under U.S.C 112(b) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of particularly pointing out claim language lacking antecedent basis within dependent claims 9, 10, and 18 and prior art Leung, et al. which is of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 9 recites the limitation "diopter hours" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no mention of this time information within independent claim 1 and therefore the metes and bounds of what time calculation is attempting to be disclosed is not clear. 
Dependent claim 10 inherits the deficiencies of claim 9.
Claim 18 recites the limitation "diopter hours" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no mention of this time information within independent claim 11 and therefore the metes and bounds of what time calculation is attempting to be disclosed is not clear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zakharov et al. US 2019/0142268 in view of Leung, et al., "A novel instrument for logging network distance", Ophthalmic & Physiological Optics, pp 137-144, 2011, The College of Optometrists.
Regarding claim 1, Zakharov discloses a system (Fig 1, distance measuring system 1) for objective assessment (Par 32), the system comprising: a power source (Par 50 describes the system is provided with power); a processor (Fig 1, processing unit 10); a distance sensor coupled to the processor (Fig 1, distance measuring sensor), providing time data that is associated with the viewing distances measured (Par 12); and data storage recording the time data and the viewing distances measured (Par 38, Fig 1, memory 7) but does not teach a clock; associated with the viewing distances measured; wherein the processor utilizes the time data and the viewing distances measured to diagnose vision impairment risk. However, in a similar field, Leung teaches a clock (Abstract, Methods describes each session is timed and analyzed by a nearwork analyzer); associated with the viewing distances measured (Abstract, Results describes the nearwork analyzer gave measurements over a range of distances and angles); wherein the processor (Abstract, ultrasonic sensor) utilizes the time data and the viewing distances measured to diagnose vision impairment risk (Fig 1, Page 138, Experiment 2, determination of the preferred reading distance in high myopes and low myopes. After 30 subjects had read for 10 minutes it was determined which group each subject was classified in each myopic group). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Zakharov with the nearwork analyzer of Leung to increase the sensitivity of the objective measurement of working distances over time of subjects with impairment risk such as myopia (Leung, Page 142, Column 1, Par 2).
	Regarding claim 2, Zakharov discloses wherein the distance sensor is removably mounted on a spectacle frame (Par 34).
	Regarding claim 3, Zakharov discloses wherein the distance sensor is positioned near a temple of the spectacle frame (Par 34).
	Regarding claim 4, Zakharov discloses further comprising an alarm (Par 31, alarm), wherein the alarm is triggered (Par 33, intermittent trigger) when the measured distance is less than a predetermined reference distance (Par 16 describes viewing distances that only occur for a number of times that is below a predetermined threshold).
	Regarding claim 5, Zakharov discloses wherein the predetermined reference distance is < 30 cm (Fig 5, Par 77, 0 to 300 cm in vertical direction and within the claimed range).
	Regarding claim 6, Zakharov discloses further comprising an alarm (Par 31, alarm), wherein the alarm is triggered (Par 33, intermittent trigger) when the measured distance is less than a predetermined reference distance (Par 16 describes viewing distances that only occur for a number of times that is below a predetermined threshold) for greater than a predetermined duration (Par 12 describes the patient can elevate a significant time period that is monitored and weighted).
	Regarding claim 7, Zakharov discloses further comprising a light sensor (Fig 1, ambient light sensor 25) coupled to the processor for detecting illuminance of light (Par 72). 
	Regarding claim 8, Zakharov further comprising an alarm (Par 31, alarm), wherein the alarm is triggered (Par 33, intermittent trigger) outdoor light exposure (Par 72 describes ambient light is measured) is below a predetermined exposure amount for less than a predetermined amount of time in a day (Par 80 describes exposure times are weight according to different times of the day).
	Regarding claim 11, Zakharov discloses a method for objective assessment (Fig 1, distance measuring system 1), the method comprising: positioning a distance sensor (Fig 1, distance measuring sensor) to continuously measure viewing distances (Par 38); capturing time data associated with the viewing distances measured (Par 12); storing the time data and the viewing distances measured (Par 38, Fig 1, memory 7); and analyzing the viewing distance measurements and the time data (Par 12) but does not teach associated with the viewing distances measured to diagnose vision impairment risk. However, Leung teaches associated with the viewing distances measured (Abstract, Results describes the nearwork analyzer gave measurements over a range of distances and angles) to diagnose vision impairment risk (Fig 1, Page 138, Experiment 2, determination of the preferred reading distance in high myopes and low myopes. After 30 subjects had read for 10 minutes it was determined which group each subject was classified in each myopic group). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Zakharov with the nearwork analyzer of Leung to increase the sensitivity of the objective measurement of working distances over time of subjects with impairment risks such as myopia (Leung, Page 142, Column 1, Par 2).
Regarding claim 12, Zakharov discloses further comprising the step of triggering an alarm (Par 31, alarm), wherein the alarm is triggered (Par 33, intermittent trigger) when the viewing distance is less than a predetermined reference distance (Par 16 describes viewing distances that only occur for a number of times that is below a predetermined threshold).
Regarding claim 13, Zakharov discloses further comprising the step of triggering an alarm (Par 31, alarm) when the measured distance is less than a predetermined reference distance (Par 16 describes viewing distances that only occur for a number of times that is below a predetermined threshold) for greater than a predetermined duration (Par 12 describes the patient can elevate a significant time period that is monitored and weighted).
Regarding claim 14, Zakharov discloses further comprising positioning a light sensor (Fig 1, ambient light sensor 25) to detect illuminance of light (Par 72).
Regarding claim 15, Zakharov discloses further comprising triggering an alarm (Par 31, alarm), wherein the alarm is triggered (Par 33, intermittent trigger) outdoor light exposure (Par 72 describes ambient light is measured) is below a predetermined exposure amount for less than a predetermined amount of time in a day (Par 80 describes exposure times are weight according to different times of the day).
Regarding claim 16, Zakharov discloses wherein the distance sensor is removably mounted on a spectacle frame (Par 34).
Regarding claim 17, Zakharov discloses wherein the distance sensor is positioned near a temple of the spectacle frame (Par 34).
Regarding claim 19, Zakharov discloses wherein the viewing distances measured (Fig 4, Par 77) are classified as follows: 10 cm > extremely near > 20 cm (Fig 4, x axis of the second graph shows a value within the claimed range), 20 cm > very near > 30 cm (Fig 4, x axis of the second graph shows a value within the claimed range), 30 cm > fairly near > 40 cm (Fig 4, x axis of the second graph shows a value within the claimed range), 40 cm > near > 50 cm (Fig 4, x axis of the second graph shows a value within the claimed range), 50 cm > moderately near > 60 cm (Fig 4, x axis of the second graph shows a value within the claimed range), 60 cm > near intermediate > 70 cm (Fig 4, x axis of the second graph shows a value within the claimed range), 70 cm > intermediate > 80 cm (Fig 4, x axis of the second graph shows a value within the claimed range), 80 cm > moderately intermediate > 90 cm (Fig 4, x axis of the second graph shows a value within the claimed range), 90 cm > far intermediate > 100 cm (Fig 4, x axis of the second graph shows a value within the claimed range) , and > 100 cm as distance (Fig 4, x axis of the second graph shows a value within the claimed range) but does not teach to assess vision impairment risk. However, Leung teaches to assess vision impairment risk (Fig 1, Page 138, Experiment 2, determination of the preferred reading distance in high myopes and low myopes. After 30 subjects had read for 10 minutes it was determined which group each subject was classified in each myopic group). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Zakharov with the nearwork analyzer of Leung to increase the sensitivity of the objective measurement of working distances over time of subjects with impairment risks such as myopia (Leung, Page 142, Column 1, Par 2).
Regarding claim 20, Zakharov in view of Leung describes the invention as described in claim 1 and Leung further teaches an eye disease selected from myopia (Page 143, Possible relation of habitual reading distance to myopia). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Zakharov with the nearwork analyzer of Leung to increase the study of an impairment risk such as myopia (Leung, Page 142, Column 1, Par 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ridings US 2005/0225720 and Alster et al. US 2003/022038 are similar assessment devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARRIEF I BROOME/          Examiner, Art Unit 2872                                                                                                                                                                                              

/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872